 

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

EXHIBIT 10.2

 

Specialized Services Agreement USU Sponsor

Name: Utah State University

Sponsored Programs

Office of Research and Graduate Studies

1415 Old Main Hill

Logan, UT 84322-1415

Attn: Devin Hansen

Email: devin.hansen@usu.edu

Phone: (435) 797-9153

Fax: (435) 797-3543

SPONSOR: Dave Strayer

Company Name: AIM ImmunoTech, Inc.

Address: 2117 SW Highway 484

Ocala, FL 34473

Email David.Strayer@AIMimmuno.com

Phone:

Make checks payable to:

Utah State University

Institute for Antiviral Research

5600 Old Main Hill

Logan, UT 84322-5600

Attn: Therese Tarbet

Send Invoice To: (If different than above)

Name:

Address:

Specialized Services Requested:  (See attached Exhibit A)

 

 

THIS AGREEMENT is entered into on __23 June 2020__ by and between __ Dave
Strayer, AIM ImmunoTech Inc. _ (Sponsor) having its principal place of business
as detailed above, and Utah State University (USU), a state institution of
higher education.

 

WHEREAS, Sponsor desires the specialized services the USU Institute for
Antiviral Research has developed, and WHEREAS USU provides specialized services
to both public and private entities for the public’s benefit, and in fulfillment
of its role as a Land Grant University, THEREFORE, under the direction of Dr.
Jonna Westover (“Principal Investigator”), the Parties agree as follows:

 

1)       Scope of Work – USU shall provide the Services identified in the
attached Exhibit A.

 

2)       Payment for Services - Sponsor agrees to pay the fixed price amount
shown in Exhibit A to USU for performance of the Services, and in accordance
with the terms, rates, and descriptions found in Exhibit A. Sponsor understands
that USU may use these funds to purchase materials and/or capital equipment in
furtherance of USU’s research capabilities.

 

3)       Scheduling Services - The scheduling of such Services shall be arranged
to avoid conflict with USU’s educational and research programs. USU shall
control the scheduling of such Services, but will use reasonable efforts to meet
the mutually agreed upon written schedule of delivery.

 

4)       Term – This Agreement shall be in effect from the date first written
herein until 1 year from above date.

 

5)       Reports - USU shall provide Sponsor with a written report regarding the
data obtained in the course of said Services upon the completion of the
Services.

 

6)       Confidentiality –“Confidential Information” shall mean any
Sponsor-provided materials, written information, and data marked “Confidential,”
or non-written information and data disclosed which is identified at the time of
disclosure as confidential by Sponsor. USU hereby agrees to use the same
reasonable care it uses to protect its own confidential information to maintain
as confidential any data provided by Sponsor, and will not disclose or publish
Sponsor’s Confidential Information without Sponsor’s express, prior written
permission. USU’s obligations hereunder do not apply to information in the
public domain through no act or failure to act of USU, or independently known or
obtained by USU prior to disclosure by Sponsor. USU will use reasonable efforts
to limit use and access to any Confidential Information provided by Sponsor to
only those USU employees and faculty performing Services. As an entity of the
State of Utah, USU is subject the Government Records Access and Management Act
(“GRAMA”), making it subject to rulings of courts that may prompt the disclosure
of certain protected documents. A disclosure required by the courts will not be
in violation of this section.

 



 

 





 

EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED

 





7)       Publication – USU reserves the right to publish, or permit to be
published by USU personnel, any results or conclusions of Services, to the
extent any such results or conclusions do not disclose Sponsor Confidential
Information. To prevent unauthorized disclosure or exploitations of Sponsor
Confidential Information, USU shall provide Sponsor with a copy of any proposed
publication resulting from Services at least thirty (30) days prior to
submission for publication. If, during that time, USU receives written
notification from Sponsor that the proposed publication includes Confidential
Information, USU will delay such publication for an additional thirty (30) days
to give Sponsor time to address concerns. If Sponsor determines that
Confidential Information is included in the proposed publication, USU will, at
Sponsor’s written request, remove such Confidential Information prior to
submission for publication. AIM also has the right to jointly co-publish with
the Utah State authors based on the data.

 

8)       Intellectual Property – USU’s intellectual property rights are limited
to discoveries made by USU during the Services identified under Exhibit A,
including laboratory methodologies or techniques developed or used in the
performance of Services, and any data from experiments or tests not involving
Sponsor-provided materials (controls, generic materials, or samples), including
control data that is reported to Sponsor. USU reserves all rights title and
interest to new or existing methodologies, procedures, and processes used by USU
to complete Services, except to the extent such improvements, modifications or
enhancements include, incorporate, reference or access Sponsor-provided
materials and/or Confidential Information (“Sponsored IP”); in which case such
rights, title and interest to Sponsored IP will vest with Sponsor. Ownership of
and title to all trademarks, patents and other intellectual property rights in
all inventions, discoveries, and other intellectual property (all herein
“Intellectual Property”) which are made, conceived, reduced to practice,
generated by or arise out of the Research Project under this Agreement shall
follow the inventorship under U.S. patent law.

 

9)       Publicity - Neither party will use the name of the other party in any
publicity, advertising, or news release without the prior written approval of
the authorized representative of the other party. This includes reference to USU
or Sponsor’s names, internal organizations (departments, institutes,
subsidiaries, etc.), or individual employees.

 

10)       Termination - Either party may terminate this Agreement upon thirty
(30) days prior written notice to the other. All reasonable costs and
non-cancelable obligations incurred by USU at the time of said termination shall
be reimbursed by Sponsor. At the request of Sponsor, all unused Sponsor-provided
materials at the time of termination shall either be destroyed by USU, or
returned to Sponsor, at Sponsor’s direction and discretion.

 

11)       University Status – Each party shall be deemed to be an independent
contractor and neither party will have the power or authority to bind or
obligate the other party. USU will not subcontract or assigns its duties,
obligations or the Services hereunder without Sponsor’s prior written
permission. USU will be fully responsible for any subcontractor’s performance of
Services.

 

12)       Warranties and Indemnity – USU RESEARCH SERVICES ARE DELIVERED “AS
IS.” USU MAKES NO REPRESENTATIONS REGARDING ITS QUALITY OR PERFORMANCE WHEN USED
BY SPONSOR. USU EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. Sponsor agrees to indemnify and hold harmless USU against
any claims and costs (including counsel fees) arising out of Sponsor’s
commercial sale or distribution of products or processes developed under this
Agreement to the extent of Sponsor’s negligence or willful misconduct, except to
the extent of USU’s negligence or willful misconduct.

 

13)       Export Control - USU will not accept export-controlled materials or
technical information under this agreement. Sponsor warrants that materials and
technical information provided to USU are not subject to U.S. Export Control
laws.

 

14)       Governing Law - This Agreement shall be governed and construed in
accordance with the laws of the State of Utah.

 

15)       Entire Agreement - This Agreement contains the entire and only
agreement between the parties respecting the subject matter hereof and
supersedes or cancels all previous negotiations, agreements, commitments and
writings between the parties on the subject of this Agreement. Should processing
of this Agreement require issuance of a purchase Agreement or other contractual
document, all terms and conditions of said document are hereby deleted in
entirety. This Agreement may not be amended in any manner except by an
instrument in writing signed by the duly authorized representatives of each of
the parties hereto.

 



By an Authorized Official of Utah State University   By an Authorized Official
of Sponsor               /s/ Devin Hansen     06/23/2020   /s/ Peter Rodino  
06/23/2020 Devin Hansen   Date   Name:  Peter Rodino   Date Contract
Administrator       Title: General Counsel    

 



 

 

 



EXPLANATORY NOTE: [***] INDICATES THE PORTION OF THIS EXHIBIT

THAT HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND

(II) WOULD BE COMPETITIVELY HARMFUL IN PUBLICLY DISCLOSED.

 

EXHIBIT A

 

***

 



 



